Title: From George Washington to Brigadier General James Potter, 9 October 1777
From: Washington, George
To: Potter, James

 

Dear sir
Head quarters at Frederick Wampoole’s [Pa.] Octr 9th 1777

A person of the Name of Patterson (an Inhabitant of Wilmington) can give you a particular Account of the Situation Strength &ca of the Enemy at that place; from whence you may judge of the practicability of attempting something by way of Surprize (if your numbers are adequate) upon the Garrison. After having made every necessary enquiry proper for an Enterprize of this kind let me know the result by an Officer, & whether the undertaking is feasible, with or without, a little Aid from hence.
Your Enquiries into these matters should be made with much Circumspection, to avoid giving Alarm—And your Manouvres should be towards the Enemy, and retrograde occasionally, to lull them into security, unless your own strength is sufficient to effect the work, in that Case the rapidity of the attempt may perhaps contribute to the Success of it.
You will readily perceive that nothing herein is positive, but altogether discretionary; to be undertaken or not as Circumstances & Information shall warrant If a Successfull Blow could be aimed at Willmington, very happy consequences would result from it, besides possessing ourselves of the wounded which now are there, for the purpose of exchanging for such Prisoners of ours as are in the Enemy’s hands—but in the Midst of this, it is not to be forgotten, that one great Object of your Expedition is to deprive the Enemy of Supplies from Chester county, & to interrupt their Convoys from Chester Town, Wilmington &ca, whilst our Defence upon the River obliges them to have recourse to a transportation of Necessaries by land from their Shipping—Watch the communication between Philada & the Enemy’s Shipping well, & let me hear from you frequently, especially on the Subject of the proposed Expedition—Patterson can point out others to you (Inhabitants of Wilmington) who he thinks would give every Aid in their power; but then, danger may attend the Communication of the Scheme to too many—If an Idea was thrown out, that the Corps you command was the Eastern shore Militia returning, it might possibly remove a Suspicion of the real design, if it should be found practicable to make an attempt upon the Enemy at Wilmington with your troops alone. I am Dear Sir you mo. Obedt Servt

Go: Washington

